Citation Nr: 1032190	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  10-24 505	)	DATE
	)
	)


THE ISSUE


Whether there is clear and unmistakable error (CUE) in a November 
2006 Board of Veterans' Appeals decision that denied entitlement 
to an initial compensable evaluation for service-connected 
bilateral tinnitus, for the period from March 9, 1966 to March 
19, 1970,


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to March 1961.  

The underlying appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board issued the decision in question in November 2006.  The 
Veteran, through his attorney, appealed to the Court of Appeals 
for Veterans Claims (Court).  In May 2009, the Court affirmed the 
Board decision.   


FINDINGS OF FACT

1.  In February 2010, the Board received a letter dated in 
January 2010 from the attorney who represented the Veteran at 
that time.  [The attorney no longer represents the Veteran.]  
With the letter, the attorney filed a motion with the Board 
seeking the Board's review of its November 2006 decision that 
denied entitlement to an initial compensable evaluation for 
service-connected bilateral tinnitus, for the period from March 
9, 1966 to March 19, 1970, to determine whether that decision 
involved clear and unmistakable error (CUE).

2.  The Board received notice on July 27, 2009 that the CUE 
review motion has been withdrawn.  


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the Board's 
review of its November 2006 decision that denied entitlement to 
an initial compensable evaluation for service-connected bilateral 
tinnitus, for the period from March 9, 1966 to March 19, 1970, to 
determine whether that decision involved clear and unmistakable 
error should be dismissed.  38 C.F.R. § 20.1404(f) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 C.F.R. 
§ 20.1404(f) (2009), permits a party to withdraw a motion to 
review a final Board decision to determine whether CUE exists in 
that decision.  Inasmuch as the motion for CUE review in this 
case has now been withdrawn, the motion should be dismissed, 
without prejudice to refiling, as provided by 38 C.F.R. 
§ 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be 
appealed to the United States Court of Appeals for Veterans 
Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an 
issue to the Court must first obtain a final BVA decision on that 
issue.")  This dismissal under 38 C.F.R. § 20.1404(f) is not a 
final decision of the Board.  38 C.F.R. § 20.1409(b) (2009).  
This dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


